Citation Nr: 0325534	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  96-40 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  The RO 
denied service connection for hepatitis C and a psychiatric 
disorder.  

In October 2002,  the veteran testified at a personal hearing 
before the undersigned acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

In April 2003, the Board rendered a decision on the matter of 
service connection for Hepatitis C and sought a medical 
opinion on the matter of entitlement to service connection 
for a chronic acquired psychiatric disorder.  


REMAND

The Board regrets that a remand is necessary in this case.  
Specifically, the United States Court of Appeals for the 
Federal Circuit just issued a decision in Disabled American 
Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), which determined that the regulation 
that allows the Board to develop claims, 38 C.F.R. 
§ 19.9(a)(2) (2002), was invalid.  In this case, the Board 
requested a medical opinion in connection with the veteran's 
claim in conformity with that regulation.  Additionally, the 
Board requested the medical evidence used by the Social 
Security Administration in granting the veteran disability 
benefits also in accordance with the above regulation.  Those 
records have been associated with the claims file.  Based 
upon the holding in Disabled American Veterans, the Board 
cannot consider the medical opinion or the Social Security 
Administration records in its adjudication of the veteran's 
claim without the RO having first considered it, as there is 
no waiver from the veteran.  Thus, this is one basis for the 
claim to be remanded.

Another basis that a remand is necessary is that the RO has 
not sent the veteran a Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
letter.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should issue the veteran a 
VCAA letter on the matter of service 
connection for a chronic acquired 
psychiatric disorder, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for service 
connection and informing him of which 
information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

3.  The RO should then readjudicate the 
claim for entitlement to service 
connection for a chronic acquired 
psychiatric disorder.  If the benefit 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the veteran's VA claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided 
during the pendency of the appeal, 
considered pertinent to the issue 
currently on appeal, including 38 C.F.R. 
§ 3.159.  An appropriate period of time 
should be allowed for response.

4.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_______________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

